Citation Nr: 1607498	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-08 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a left knee disorder other than rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968 and February 2002 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The September 2008 rating decision reopened the Veteran's claim for service connection for pain in joints (originally claimed as rheumatoid arthritis) and left knee condition and denied the underlying merits of the claim.  

The Board has bifurcated the claim for service connection for pain in joints, bilateral hands and feet, and left knee into two separate issues. Specifically, the Board has recharacterized the issues as whether new and material evidence has been submitted to reopen the claim for service connection for rheumatoid arthritis and entitlement to service connection for a left knee disorder other than rheumatoid arthritis.  The Board finds that bifurcating the claim is the most proper way of handling the Veteran's appeal. See Clemons v. Shinseki, 23 Vet. App. 1 2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces). 

In this regard, in a February 1970 rating decision, the RO denied the claim for service connection for rheumatoid arthritis.  Subsequently, in July 2007, the Veteran filed a claim for service connection for joint pain (bilateral hands and feet) and for a left knee disorder.  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  Therefore, the Board has determined that a new and material evidence analysis is proper for the claim for service connection for rheumatoid arthritis, whereas a de novo analysis is proper for the left knee disorder, as the Veteran is shown to have new diagnosis of degenerative joint disease. See  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Id.  Here, the Veteran's left knee disorder (degenerative joint disease) was not previously adjudicated by the RO; therefore, it constitutes a new and distinct claim and does not require new and material evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left knee disorder other than rheumatoid arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1970 rating decision, the RO denied the Veteran's claim for service connection for rheumatoid arthritis.  The Veteran was notified of that decision and of his appellate rights, but he did not file a notice of disagreement or submit new and material evidence within one year of that decision. 

2.  The evidence associated with the claims file since the February 1970 rating decision is cumulative or redundant of evidence of record at the time of the prior denial and does not relate to an unestablished fact necessary to substantiate the claim for service connection for rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  The February 1970 rating decision that denied the Veteran's claim of service connection for rheumatoid arthritis is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the February 1970 denial is not new and material, and the claim for service connection for rheumatoid arthritis is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Moreover, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.  In carrying out this notice obligation, VA must consider the basis for the previous denial and then provide an explanation of what evidence would be needed to substantiate the element(s) found insufficient in the previous denial.

In this case, the RO sent the Veteran a notice letter in December 2007, prior to the initial adjudication of the claim in September 2008.  That letter informed him of what the evidence must show to substantiate a claim for service connection and of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined.  In addition, the December 2007 letter explained that new and material evidence was needed to reopen the claim, informed the Veteran of what constituted new and material evidence, and advised him of the basis of the previous denial and the information necessary to reopen his claim.  For these reasons, the Board concludes that the duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran and his representative have not identified any available, outstanding records that are relevant to the claim decided herein.  

The Board does observe that the Veteran has not been afforded a VA examination in connection with the current request to reopen the claim for service connection for rheumatoid arthritis.  However, the duty to assist does not arise until new and material evidence sufficient to reopen a claim has been received. See 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and analysis
 
The Veteran filed a claim for service connection for rheumatoid arthritis in May 1969.  The RO denied his claim in a February 1970 rating decision. The Veteran was notified of the February 1970 rating decision and of his appellate rights, but he did not file a notice of disagreement.  He also did not submit any additional evidence within a year of that decision.  Therefore, the February 1970 rating decision is final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

The Veteran later filed an application to reopen the claim in July 2007.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claims.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Id. at 118. 

The evidence of record at the time of the February 1970 rating decision included the Veteran's service treatment records and an October 1969 VA examination.  In that decision, the RO denied service connection because there was no evidence of rheumatoid arthritis.  

The evidence submitted since the February 1970 rating decision includes post-service medical records showing that the Veteran has degenerative joint disease of the left knee and an acute injury to the right knee.  These records are certainly new in the sense that they were not of record at the time of the prior rating decision.  However, they are not material, as they do not show that the Veteran has rheumatoid arthritis.  The treatment records show no evidence of rheumatoid arthritis or other generalized pain in the joints.  In fact, in a January 2000 report of medical history, the Veteran denied having arthritis, rheumatism, or bursitis, and in a July 2002 report of medical history, he denied having or ever having had arthritis and swollen or painful joints.  Such evidence weighs actually against the claim and does not raise a reasonable possibility of substantiating it. 

The Board does acknowledge that there is medical evidence showing that the Veteran has been diagnosed with a bilateral hip disorder, to include hip flexor tendonitis and onycholysis.  However, those diagnoses are separate and distinct from rheumatoid arthritis.  As such, those medical records do not relate to an unestablished necessary to substantiate the claim for service connection for rheumatoid arthritis, nor do they raise a reasonable possibility of substantiating the claim.  Thus, those medical records are also not material to the claim currently on appeal.

The record also contains a November 2009 VA examination report and a January 2010 VA addendum opinion.  Although those reports are new because they have not been previously considered, such evidence does not pertain to rheumatoid arthritis.  Rather, the examiner found that the Veteran did not have a right knee disorder and that there was only pathology found in the left knee.  As discussed above, the issue of entitlement to service connection for a left knee disorder will be addressed separately in the remand below.  As such, these records are not material to the claim for service connection for rheumatoid arthritis.

The Board has also considered made by the Veteran and his representative.  However, the Board finds that these statements are cumulative of the evidence already considered at the time of the February 1970 rating decision.  In this regard, they continue to argue that he has joint pain related to his military service.  There has been no new assertion or any further details provided. See e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).  Thus, the statements by the Veteran and his representative are not considered to be new and material evidence.

Significantly, the evidence missing at the time of the February 1970 rating decision continues to be absent.  Specifically, there remains no evidence showing that the Veteran has a diagnosis of rheumatoid arthritis that is related to his military service. Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for rheumatoid arthritis.


ORDER

New and material evidence not having been submitted as to the claim for service connection for rheumatoid arthritis, the claim is denied.


REMAND

The Veteran's service treatment records show that he reported having knee pain and swelling in March 1967.  Post-service treatment records also show that he reported a three-year history of left knee pain in December 1972.  In addition, more recent medical records document a diagnosis of degenerative joint disease of the left knee and a history of knee surgery.  

The Veteran was afforded a VA examination in November 2009.  Although the examination report primarily focused on the Veteran's right knee, the examiner noted that x-rays showed an irregularity pertaining to the left knee.  However, the evidence of record does not include a medical opinion addressing the etiology of any current left knee disorder.  Therefore, the Board finds that a VA examination and medical opinion are needed to address the nature and etiology of any left knee disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any VA medical records from the VA healthcare system.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran currently has a left knee disorder that manifested during his active military service or that is otherwise related to active military service, including the complaints of knee pain in 1967.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


